BOYER, Chief Judge
(concurring specially) .
The panel of this Court which originally heard this dissolution of marriage case was comprised of Chief Judge Rawls, Judge Johnson and Judge Mills. Following oral *639argument a per curiam affirmance was entered, concurred in by the entire panel. Judge Johnson has since retired. The appellant filed a petition for rehearing subsequent to Judge Johnson’s retirement whereupon I was assigned as a substitute in the place and stead of Judge Johnson.
My examination of the record in this case leads me to the conclusion that had I been sitting as the trial judge, I would have awarded the appellee a much larger special equity than that awarded by the trial judge and affirmed by this Court’s prior opinion. Further, had the appellee filed a motion for rehearing in this appeal seeking a rehearing as to his initial allegations based on his cross assignments of error, as to inadequacy of the award of the special equity and attorney’s fees, I would be inclined to the view that such should be granted. However, the appellee has filed no motion for rehearing; therefore since it appears that the appellant has been treated more than fairly, I join in denial of her petition.